DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification is devoid of any description of first and second lateral belts (as detailed in claims 10-14).
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-14 recite the limitation "the first and second lateral belts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, it is unclear exactly what is required by the term first and second lateral belts.  Are these “lateral belts” nothing more than an axial extension of the low angle belt and formed of the same cords or are they structurally different plies having different cords or different inclinations than said low angle ply ?  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kish (US 7,458,200).
As best depicted in Figure 1, Kish is directed to a tire construction comprising a tread 12, a first working layer 36, a second working layer 38, a third working belt layer 40, and a low angle belt layer 42 arranged radially inward of said working layers.  Kish further states that (a) said working layers are formed with high elongation cables inclined between about 15 degrees and about 60 degrees with respect to a tire circumferential direction and (b) said low angle layer is formed with cables inclined at 0 degrees with respect to a tire circumferential direction (Column 3, Lines 45-60).    
With respect to claims 3 and 4, first working layer 36 has a greater width than second working layer 38 and respective layers have a width that is “about” equal to a tread width.
Regarding claims 5 and 6, the high elongation cords taught by Kish appear to be substantially equivalent to the high elongation cords used by Applicant and as such, the cords of Kish are seen to be “extensible”. 
As to claims 10-14, any portion at respective ends of low angle belt 42 can be viewed as first and second lateral belts (given that they are claimed as being integral with the low angle belt).  For example, a central or middle portion of layer 42 having a width equal to 0.50 times a .    
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujiwara (JP 2-141309), Nakano (JP 3-104706), and Michelin (GB 1378524) teach tire construction incorporating high elongation cords.  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 1, 2022